                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-561-FDW-DCK

 PENNSYLVANIA NATIONAL MUTUAL                       )
 CASUALTY INSURANCE COMPANY,                        )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )      ORDER
                                                    )
 PORTRAIT HOMES-SOUTH CAROLINA                      )
 LLC, et al,                                        )
                                                    )
                   Defendants.                      )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 11) filed by Scott C. Harris, concerning Phillip W. Segui, Jr.

on May 10, 2019. Phillip W. Sequi, Jr. seeks to appear as counsel pro hac vice for Defendants

Portrait Homes-South Carolina, LLC, Portrait Homes-Oak Bluff, LLC, and Pasquinelli

Homebuilding, LLC. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 11) is GRANTED. Phillip W. Sequi,

Jr. is hereby admitted pro hac vice to represent Defendants Portrait Homes-South Carolina, LLC,

Portrait Homes-Oak Bluff, LLC, and Pasquinelli Homebuilding, LLC.

         SO ORDERED.

                                          Signed: May 13, 2019
